Citation Nr: 1130866	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  11-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to November 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Newark, New Jersey Department of Veterans' Affairs (VA) Regional Office (RO).

As indicated above, the RO reopened the claims for service connection for bilateral hearing loss and tinnitus and addressed these claims on its merits.  Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claims for service connection for bilateral hearing loss and tinnitus has been received before it can address the matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to both bilateral hearing loss and tinnitus as encompassing the four issues on the title page.

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in June 2011.  A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed rating decision of August 2007, the RO denied service connection for bilateral hearing loss and tinnitus; and that decision is final.

2.  The evidence added to the record since the August 2007 rating decision, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.

3.  Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record demonstrates that bilateral hearing loss and tinnitus are related to acoustic trauma during his active service.


CONCLUSIONS OF LAW

1.  Subsequent to the final August 2007 rating decision, new and material evidence has been presented to reopen the claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

A.  New and Material Evidence

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claims seeking entitlement to service connection for bilateral hearing loss and tinnitus in an August 2007 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Analysis 

The August 2007 rating decision denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus on the basis that there was no evidence documenting that hearing loss or tinnitus was incurred in or aggravated by military service or medical evidence that hearing loss manifested to a compensable degree within one year following the Veteran's active service.  The evidence of record at the time of the August 2007 rating decision included the Veteran's DD form 214 which reflects his military occupational specialty (MOS) was that of an Airplane Mechanic, private medical records demonstrating the Veteran was diagnosed with hearing loss as early as August 1991, and a July 2007 VA examination in which the Veteran was diagnosed with bilateral sloping moderately severe sensorineural hearing loss and tinnitus.  The July 2007 VA examiner opined that hearing loss was not caused by or a result of noise exposure during military service, that tinnitus was not incurred in or aggravated by military service, and there was no medical evidence that either condition manifested to a compensable degree within one year following discharge from military service.

The new evidence of record submitted after the August 2007 RO decision includes the Veteran's testimony, VA outpatient treatment reports, a private physician's letter and a VA examination.  During a June 2011 Travel Board hearing, the Veteran testified that he worked as an aircraft mechanic working on jet engines in service and was exposed to loud noises during his active service.  He also reported that he had no hearing protection until the end of his period of active service and he noticed an aching and ringing in his ears while in service with symptoms continuing since that time.  VA outpatient treatment records from June 2006 to October 2009 reflect a diagnosis of sensorineural hearing loss.  In a February 2010 letter, the Veteran's private physician relates his hearing loss to active service.  During an April 2010 VA examination, the Veteran was diagnosed with moderate to moderately severe sensorineural hearing loss of the right ear and mild to moderately severe sensorineural hearing loss of the left ear and the VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to his military service.  

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's hearing loss and tinnitus and relates to unestablished facts that are necessary to substantiate his claims for service connection for bilateral hearing loss and tinnitus.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes the February 2010 private physicians letter relating the Veteran's hearing loss to his active service and the Veteran's sworn testimony regarding a continuity of symptoms of hearing loss and tinnitus since his active service.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final August 2007 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Therefore, the Veteran's claims for service connection for bilateral hearing loss and tinnitus are reopened.  See 38 C.F.R. § 3.156(a).

B. Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current bilateral hearing loss and tinnitus are related to his active service.  During a June 2011 Travel Board hearing, the Veteran testified that he worked as an aircraft mechanic working on jet engines in service and was exposed to loud noises during his active service.  He reported that he had no hearing protection until the end of his period of active service and he noticed an aching and ringing in his ears while in service with symptoms continuing since that time.  The Veteran also reported some post service noise exposure from hunting during hunting season at which time he used hearing protection.  Finally, he testified that he worked as a claims adjuster for 44 years following his active service and had no exposure to noise during his employment.  

The Board notes that the Veteran's service treatment reports are unavailable.  In a January 2007 National Personnel Records Center (NPRC) response to a request for the Veteran's service treatment records, the NPRC indicated these records were fire-related.  In a March 2007 Interoffice Memorandum, the RO found that the service treatment reports were unavailable for review, that all efforts to obtain the needed information had been exhausted, and that further attempts would be futile.  

The Veteran's DD form 214 reflects his MOS during his active service was that of an Airplane Mechanic.  Therefore, this evidence supports the Veteran's claims that he was exposed to excessive noise during active service.  

Private medical records from August 1991 to November 1998 demonstrate the Veteran was treated for hearing loss as early as August 1991 and the August 1991 private treatment report indicates that the Veteran was treated prior to this date for hearing loss as it notes that his current hearing aid needed a replacement.  

In a July 2007 VA examination, the Veteran was diagnosed with bilateral sloping moderately severe sensorineural hearing loss and tinnitus.  The examiner opined that hearing loss was not caused by or a result of noise exposure during military service, that tinnitus was not incurred in or aggravated by military service, and there was no medical evidence that either condition manifested to a compensable degree within one year following discharge from military service.  In his rationale the examiner found that hearing loss related to acoustic trauma occurred at the time of insult and did not present with progressive onset and the Veteran's private audiometric records document progressive hearing loss and the Veteran's report of late adult onset are most consistent with presbycusis and reported civilian noise exposure.  He found that there was no evidence documenting diagnostic or rehabilitation for the entire 55 year period post active duty which would have supported the claimed condition.  The examiner also stated in his rationale that there was no current ear-related service connected condition in which a nexus between tinnitus and military service could be substantiated.  

VA outpatient treatment records from June 2006 to October 2009 reflect that the Veteran was diagnosed with sensorineural hearing loss bilaterally.  

In a February 2010 letter, the Veteran's private physician noted that the Veteran recently had a hearing examination in January 2010 which demonstrated bilateral moderate to severe sensorineural hearing loss.  The Veteran reported exposure to loud noises in two years of reserve duty and two years of active duty as a crew chief for a B29 aircraft.  He also reported in his civilian career, that he was an insurance adjuster and was not exposed to loud noises.  The private physician found that the Veteran had significant hearing loss most likely due to the loud noise exposure that he suffered with two years in the military, he had no other noise exposure in his adult life and no predisposing factors as a family history of hearing loss or previous infections.  Therefore the private physician opined that he felt the Veteran's hearing loss was most likely due to the noise exposure as a crew chief for an aircraft.  

During an April 2010 VA examination, the Veteran was diagnosed with moderate to moderately severe sensorineural hearing loss of the right ear and mild to moderately severe sensorineural hearing loss of the left ear.  The examiner found that tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  She also opined that the Veteran's hearing loss and tinnitus were less likely than not related to the Veteran's military service.  In her rationale, the examiner found that there was no evidence documenting that hearing loss was incurred in or aggravated by military service and no medical evidence that this condition manifested to a compensable degree within one year following discharge from the military.  She stated that there was no scientific basis for delayed noise induced hearing loss and that hearing loss related to acoustic trauma occurred at the time of insult and did not present with a progressive onset.  The examiner noted that the Veteran had evidence of bilateral hearing loss beginning in 1991, more than 35 years following discharge from active service, and therefore, due to a lack of evidence, hearing loss was less likely than not related to military service.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current bilateral hearing loss and tinnitus were incurred during his active service.  As noted above, the Veteran's service information supports his reports of exposure to excessive noise during his active service.  The post service medical evidence of record reflects that the Veteran is currently diagnosed with both bilateral sensorineural hearing loss and tinnitus.  

With respect to the opinions provided in the record, the Board finds that, taken together, they put the evidence in relative equipoise.  The Board notes that the July 2007 and April 2010 VA examiners furnished opinions that the Veteran's hearing loss and tinnitus were less likely than not related to the Veteran's military service, including as due to noise exposure, and that there was no medical evidence that either condition manifested to a compensable degree within one year following discharge from military service.  While these VA examiners explained in their opinions that the Veteran's hearing loss had a progressive onset without any evidence of hearing loss for many years following his active service, namely until the August 1991 private audiology report, the Board finds that neither examiner noted in their rationale the effect of the lack of any service treatment records and neither examiner noted the August 1991 report also indicated the Veteran had a left ear hearing aid which required replacement, thereby indicating he had prior treatment for his hearing loss disability.  As such, these opinions, combined with the February 2010 private physician's letter in which he found the Veteran's hearing loss was most likely due to the noise exposure as a crew chief for an aircraft during active service, put the evidence in relative equipoise as to the Veteran's sensorineural hearing loss.  

Moreover, due to the subjective nature of [tinnitus], the veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Therefore, the Board finds that, the Veteran's credible reports of noise exposure in service and having tinnitus since that time, combined with the July 2007 and April 2010 VA examiner's opinions, put the evidence in relative equipoise.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for both bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990).











	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


